UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event) reported : June 12, 2007 HYPERDYNAMICS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 001-32490 87-0400335 (Commission File Number) (IRS Employer Identification No.) One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 (Address of principal executive offices, including zip code) voice: (713) 353-9400 fax: (713) 353-9421 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES On June 12, 2007, we entered into the settlement of two lawsuits against us whereby we issued to the plaintiff 30,000 shares of common stock and 3,480,000 warrants to purchase common stock at an exercise price of $4.00 per share expiring in June 2014.This transaction was made in reliance upon the exemption from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. No underwriter participated in, nor did we pay any commissions or fees to any underwriter in connection with this of these transaction. This transaction did not involve a public offering.The investor was knowledgeable about our operations and financial condition. The investor had knowledge and experience in financial and business matters that allowed it to evaluate the merits and risk of receipt of these securities. ITEM 9.01EXHIBITS Exhibit Number 4.1 Warrant Agreement and its exhibits and attachments. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HYPERDYNAMICS CORPORATION Date: June 18, 2007 By: /s/ Kent Watts Kent Watts, President, CEO
